United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-610
Issued: August 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2012 appellant filed a timely appeal of the October 6, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than 180 days elapsed between the most recent merit decision
dated December 9, 2009 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the case, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that she refused an offer of suitable work because she has a
bilateral shoulder rotator cuff tear and an emotional condition. She also refused the offered
position based on her attending physician’s opinion that she is unable to return to work.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, a mail processing clerk, sustained bilateral shoulder
calcifying tendinitis, bursitis, strain and unspecified disorders of bursae and tendons, a herniated
cervical disc at C5-6, bilateral carpal tunnel syndrome, displacement of cervical intervertebral
disc without myelopathy and bilateral rotator cuff (capsule) sprain and strain as a result of her
federal employment. It authorized an anterior cervical discectomy and fusion which were
performed on March 12, 2001, left carpal tunnel release and arthroscopic left shoulder surgery
which were performed on September 25, 2002 and right rotator cuff repair surgery which was
performed on October 8, 2008.
Appellant returned to modified-duty work on several occasions with intermittent
disability. She stopped work on November 2, 2000 alleging a recurrence of disability causally
related to her accepted employment injuries. On December 18, 2000 OWCP accepted that
appellant sustained a recurrence of total disability commencing November 2, 2000.
In a May 10, 2007 decision, OWCP terminated appellant’s monetary compensation
effective May 12, 2007 pursuant to 5 U.S.C. § 8106(c)(2) on the grounds that she refused an
offer of suitable work as a part-time flexible mail processing clerk. It did not terminate her
medical benefits.
By decision dated August 1, 2007, OWCP granted appellant a schedule award for two
percent impairment of the right upper extremity and three percent impairment of the left upper
extremity. The period of the award ran from November 1, 2003 to February 18, 2004.2
In an undated treatment note, Dr. George S. Miz, a Board-certified orthopedic surgeon,
stated that appellant was planning to undergo knee reconstruction surgery. In an August 23,
2007 treatment note, he stated that her cervical complaints remained unchanged. Appellant
continued to have chronic cervical pain. Dr. Miz advised that these symptoms were related to
her work-related injury, resulting in a C5-C6 disc herniation for which she received treatment.
He noted that appellant was under the care of Dr. Majid Serushan, a Board-certified internist,
who advised her not to work in any capacity due to her multiple musculoskeletal problems.
Dr. Miz stated that the C5-C6 pathology was a contributory factor. He did not recommend that
appellant return to work. In an August 23, 2007 prescription, Dr. Miz advised that she had
brachia neuritis or radiculitis not otherwise specified. He placed appellant off work until further
notice. In a June 10, 2008 treatment note, Dr. Miz related that appellant had another rotator cuff
tear on the right side which was to be addressed by Dr. Daniel P. Mass, a Board-certified
orthopedic surgeon. Appellant’s current cervical condition was clinically stable. She still had
ongoing cervical symptoms. Dr. Miz recommended a functional capacity evaluation to
determine appellant’s long-term work restrictions.
In a January 28, 2008 medical report, Dr. Mass reviewed a magnetic resonance imaging
(MRI) scan of the right shoulder which showed calcific tendinitis around the greater tuberosity
but, not in the subacromial space. There was no arthritis. Dr. Mass advised that the MRI scan
2

The Board notes that the period covered by the August 1, 2007 schedule award was prior to the termination of
appellant’s wage-loss compensation on May 10, 2007.

2

was most consistent with a full thickness rotator cuff tear of the supraspinatus tendon. He
recommended arthroscopic subacromial decompression, debridement of the calcific tendinitis
and rotator cuff repair. Dr. Mass stated that following surgery appellant could be on light duty,
wearing a sling and not using the right arm with the hope of obtaining progressive function. He
noted that she still had a neck problem that was possibly foraminal stenosis.
On September 3, 2008 appellant filed a claim for wage-loss compensation (Form CA-7)
from May 12, 2007 through August 30, 2008.
In an October 1, 2008 decision, OWCP denied appellant’s claim for wage-loss
compensation from May 12, 2007 through August 30, 2008. It found that she did not submit
adequate medical evidence to establish that she was unable to perform the duties of the offered
modified position or totally disabled following the termination of her wage-loss compensation on
May 10, 2007.
On January 29, 2009 appellant filed a claim (Form CA-2a) alleging that she sustained a
recurrence of disability commencing November 29, 2008 due to her accepted employment
injuries. She submitted medical evidence including, a January 13, 2008 report in which
Dr. Mass advised that she was unable to return to work.
On June 13, 2009 appellant filed a claim for an additional schedule award. In a May 19,
2009 report, Dr. Jeffrey E. Coe, Board-certified in occupational medicine, advised that appellant
had 17 percent impairment of each upper extremity based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment.
In a June 4, 2009 decision, OWCP denied appellant’s recurrence claim, finding that the
termination of her compensation on May 10, 2007 under 5 U.S.C. § 8106(c) served as a penalty
provision which precluded further monetary compensation. On July 2, 2009 it issued two
decisions denying her claim for an additional schedule award3 and recurrence of disability on the
same grounds.
By letter dated July 8, 2009, appellant, through her attorney, requested an oral hearing
before an OWCP hearing representative. She submitted medical evidence including a
September 23, 2009 report from Dr. Serushan who advised that she suffered from pain in her
shoulders, cervical spine and right knee. Dr. Serushan further advised that appellant was unable
to work.
In a December 9, 2009 decision, an OWCP hearing representative affirmed OWCP’s
June 4 and July 2, 2009 decisions. The hearing representative found that invocation of the
penalty provision of 5 U.S.C. § 8106(c) precluded appellant from receiving any monetary
compensation for her accepted employment injuries.
By letter dated August 20, 2010, appellant requested reconsideration of OWCP’s
schedule award decision, contending that the medical evidence of record established her
3

In a prior decision dated October 20, 1999, OWCP granted appellant a schedule award for 11 percent
impairment of the right upper extremity.

3

continuing employment-related pain and total disability. In a December 1, 2010 letter, she
reiterated her contentions that she was totally disabled for work and entitled to a schedule award
based on the medical evidence of record. Appellant resubmitted Dr. Miz’s undated treatment
note, August 23, 2007 and June 10, 2008 treatment notes and an August 23, 2007 prescription;
Dr. Mass’ January 28, 2008 report; Dr. Coe’s May 19, 2009 report and Dr. Serushan’s
September 23, 2009 report.
In an October 6, 2011 decision, OWCP denied appellant’s August 20, 2010 request for
reconsideration. It found that her reconsideration request was not timely filed as her schedule
award claim was denied on July 2, 2009. OWCP further found that the medical reports
submitted by appellant were insufficient to warrant further merit review of her claim as they
were duplicative of reports previously considered. Appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law or advanced a relevant new argument
not previously considered.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the
merits.7
ANALYSIS
On July 2 and December 9, 2009 OWCP denied appellant’s claims for a schedule award
and recurrence of disability on the grounds that the May 10, 2007 termination of her wage-loss
compensation under 5 U.S.C. § 8106(c) served as a penalty provision which precluded further
compensation under 5 U.S.C. § 8107. In an August 20, 2010 letter, appellant requested
reconsideration of the schedule award decision. In denying her request for reconsideration of the
July 2, 2009 schedule award decision, OWCP found that it was untimely filed but, applied the
standard for reviewing timely requests for reconsideration, finding that the medical evidence
submitted was previously considered and she failed to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant new argument not previously
considered.
4

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(1)-(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b); see also M.E., 58 ECAB 694 (2007).

4

The Board finds that appellant timely filed her request for reconsideration of OWCP’s
denial of her schedule award claim. The Board notes that the one-year time limitation for
requesting reconsideration begins to run on the date of the original OWCP decision.8 A right to
reconsideration within one year accompanies any merit decision on the issues.9 The last merit
decision regarding appellant’s schedule award claim was issued on December 9, 2009 by the
Branch of Hearings and Review upholding the July 2, 2009 denial of her claim. As appellant’s
request for reconsideration was dated August 20, 2010, the Board finds that it was filed within
the one-year time limitation and notes that OWCP applied the standard for a timely
reconsideration to the evidence submitted with appellant’s request.
In support of her timely request for reconsideration, appellant resubmitted various
medical records previously of record and reviewed by OWCP. The submission of evidence
which repeats or duplicates evidence already of record and considered by OWCP does not
constitute a basis for reopening a case and is insufficient to warrant further merit review.10
Appellant did not show that OWCP erroneously applied or interpreted a specific point of law.
She did not advance a relevant legal argument nor submit relevant medical evidence not
previously considered by OWCP. Accordingly, OWCP properly denied appellant’s August 20,
2010 request for reconsideration as she did not meet any of the three requirements under section
10.606(b)(2) sufficient to warrant merit review.11
On appeal, appellant reiterated her arguments that she refused an offer of suitable work
based on her continuing medical conditions and disability. The only issue on appeal is whether
OWCP properly determined that her application for reconsideration was insufficient to warrant
merit review. As stated, the Board finds that appellant did not meet any of the requirements of
section 10. 606(b)(2). She failed to establish that OWCP erroneously applied or interpreted a
specific point of law, advance a new and relevant legal argument or submit relevant and pertinent
evidence not previously considered by OWCP. Accordingly, OWCP properly denied appellant’s
August 20, 2010 request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

8

Id. at § 10.607(a); see also A.F., 59 ECAB 714 (2008).

9

See D.G., 59 ECAB 734 (2008); Robert F. Stone, 57 ECAB 292 (2005).

10

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

11

See supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

